

 
Exhibit 10.19
201 Fuller Road, 6th Floor
Albany, NY 12203
Tel 518.810.0700
commercehub.com
imageimage1.jpg [imageimage1.jpg]





May 1, 2016


Michael Trimarchi
8 Harvest Lane
Wilton NY 12831


Dear Michael:


It is with great pleasure that I invite you to join Commerce Technologies, Inc.
(“CommerceHub” or the “Company”). This letter amends and restates the previously
executed letter dated April 13, 2016 regarding this offer of employment.


Start Date: May 16, 2016


Title: Chief Accounting Officer


Reporting to: You will report directly to the Company's Chief Executive Officer
until such time as the Chief Executive Officer reassigns your role to report to
the Chief Financial Officer.


Duties: You shall have such responsibilities and duties as your manager may
assign from time to time, including management and oversight of the Company’s
Financial Planning and Analysis activities.


Office Location: Albany, NY


Base Salary: Your annual base salary will be $300,000.00. The company pay cycle
is twice monthly; therefore you will be paid $12,500.00 semi-monthly.


Bonus: Your annual bonus target for 100% achievement of your performance goals
for each year will be equivalent to 60% of your salary, however each year’s
bonus is also contingent on the Company’s Board of Directors approval of a bonus
pool with respect to such year. Please note that you must be hired prior to
September 30th to be eligible for such bonus, and any hire date after January
1st of a given year will be prorated based on date of hire.


Signing Bonus: In addition, you will be eligible to receive the following
one-time bonus payments: (1) an initial signing bonus in the amount of $35,000
(less applicable taxes and payroll deductions) payable with the first payroll
following your start date, and (2) a second signing bonus in the amount of
35,000 (less applicable taxes and payroll deductions) payable with the first
payroll following completion of the initial Company earnings call following
completion of the spin-off transaction. Each of the foregoing signing bonus
payments is contingent on your remaining employed by the Company through the
applicable payment date.
 
Stock Appreciation Rights: You have been selected to participate in Commerce
Technologies, Inc. Stock Appreciation Rights Plan (the “SAR Plan”). Pursuant to
the Plan and subject to the approval of the Company’s Board of Directors, you
will be granted stock appreciation rights (“SARs”) representing the right to
receive the “spread” between the fair market value of common stock shares of
Commerce Technologies, Inc. on the date you are awarded stock appreciation
rights, and the fair market value of that stock on the date of exercise, each as
determined by the Board, with respect to shares of Commerce Technologies, Inc.
common stock as follows:


1.
A grant of SARs (or similar equity-based incentive as described below) with a
Black-Scholes value of $500,000, which vests annually in 4 equal installments on
each anniversary of the grant date over the 4-year period following the grant;
and



2.
A performance-based grant of SARs (or similar equity-based incentive as
described below) with a Black-Scholes value of $100,000, which vests upon your
successful achievement of the first year-end





--------------------------------------------------------------------------------




independent financial audit with respect to which the Company’s independent
registered public accounting firm conducting such audit has confirmed that
CommerceHub (including its publicly traded parent following the spin-off
transaction) has (a) reviewed, documented and tested its internal control over
financial reporting, and (b) resolved and remediated the previously identified
material weakness in the Company’s (including its publicly traded parent
following the spin-off transaction) internal control over financial reporting
relating to the processes and controls to properly identify and account for
transactions of a complex and non-routine nature.


It is possible that the SAR Plan will be replaced by a successor plan soon after
your start date, in which case, subject to Board approval, you may instead be
granted a substantially equivalent equity incentive (which may be in the form of
stock options or other equity incentive award in lieu of SARs) with respect to
common stock shares in Commerce Technologies, Inc., or if the Company’s
previously announced plans to complete a spin-off are completed, shares in the
newly formed public company.


Change of Control Vesting and Severance: Your equity incentive agreement will
provide, among other things, that if the Company terminates your employment
other than for Cause (as defined below) during the 6-month period following the
consummation of a Change of Control (as defined below) resulting from a sale of
all or substantially all of the Company’s business (by stock sale, asset sale or
merger) to a third-party acquirer, other than an Exempt Holder (as defined
below), the SARs (or replacement equity incentive) granted to you in connection
with this offer of employment that are unvested as of the date of such
termination of employment will automatically become fully vested, subject to the
terms and conditions of such equity incentive agreement and the applicable plan
documents governing such equity incentive.


Additionally, if the Company terminates your employment other than for Cause (as
defined below) during the 6-month period following the consummation of a Change
of Control (as defined below) resulting from a sale of all or substantially all
of the Company’s business (by stock sale, asset sale or merger) to a third-party
acquirer, other than an Exempt Holder (as defined below), the Company will pay
you a lump-sum severance amount equal to the net present value of your
then-current annual base salary in effect as of the date of termination
(discounted using the applicable Federal Rate for short-term obligations for the
month in which the termination occurs), provided, however that any such
severance payments shall be conditioned on your executing and delivering to the
Company a general release of claims in form and substance satisfactory to the
Company.


“Exempt Holder” is any direct or indirect beneficial equity holder (or family
members of beneficial holders that are individuals) of the Company or any of its
direct or indirect parent entities which holder is also a director or officer of
the Company or any of its direct or indirect parent entities.


“Change of Control” means any transaction in which the Company’s Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any merger, consolidation or binding share
exchange to which the Company is a party as a result of which the holders of the
Company’s common stock immediately prior thereto have less than a majority of
the combined voting power of the outstanding capital stock of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger, consolidation or binding share exchange, or (ii) any sale, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.  For avoidance of doubt, a
public offering of the Company’s (or any of its affiliate’s) securities
(including the currently contemplated spin-off transaction and/or any other
distribution of securities to the current shareholders of the Company’s publicly
traded parent company) and any corporate restructuring activities undertaken in
connection with any such public offering shall not, in and of itself, constitute
a Change of Control resulting from a sale of the Company’s business for purposes
of this provision.


As used in this letter, “cause” means: (a) your continuing failure to
substantially perform your duties with the Company after notice is provided, (b)
commission of a felony or any act of fraud or act or omission involving
dishonesty or material disloyalty with respect to the Company or any of its
customers or suppliers or other




--------------------------------------------------------------------------------




material business relations, (c) conduct tending to bring the Company into
substantial public disgrace or disrepute, (d) your gross negligence or willful
misconduct, or (e) your material breach of any agreement between you and the
Company.


Time Off: Subject to CommerceHub’s PTO policies then in effect, you will be
provided 20 days of paid time off (PTO) annually, which currently accrues
semi-monthly with each pay period. The company also provides 6 paid holidays,
plus two floating holidays annually. Additionally, if hired prior to September
30th, you will be provided a volunteer day (8 hours, to be used in a full day
increment).


Benefits: CTI offers flexible and comprehensive benefits which will be reviewed
with you upon your first day of employment.


401K Plan: CTI has established a 401k plan and currently provides matching
contributions equal to $1.00 for each $1.00 you contribute to the plan each
payroll period up to the first 6% of your eligible compensation for such payroll
period. You will receive additional information about the program following your
start date.


Conditions of Employment: This letter is not intended as a guarantee of
employment or benefits for any period, but rather is an understanding as to the
compensation and other benefits you will initially receive from CommerceHub.


This offer of employment is contingent upon you signing the letter indicating
your acceptance of the above terms as well as satisfactory completion of
references and background investigation. You will be required to review and sign
CommerceHub’s standard Confidential Information and Non-Compete Agreement (the
“Employee Agreement”), which will be provided to you on your first day of
employment. The terms and conditions of this Employee Agreement will apply,
regardless of any change in the nature of your duties, compensation or
employment with any entity related to CommerceHub.


Your employment with CommerceHub will be considered at all times to be on an
“at-will” basis. This means either you or CommerceHub may terminate your
employment at any time, with or without notice, and for any or no reason.
CommerceHub may modify its policies and practices, including the compensation
and benefits it provides from time to time as it deems necessary. However, the
at-will nature of your employment may be modified only by a written agreement
signed by both you and CommerceHub. It is also essential that you identify
immediately in writing any circumstances or agreements with prior employers –
including, for example, non-compete agreements which might interfere or limit
your ability to work at CommerceHub and to perform fully your duties and
responsibilities.


Lastly, your employment is contingent upon your compliance with the US
immigration law. The law requires you to complete the US Government Employment
Eligibility Verification Form (I-9), and to provide on your first day of
employment documents that verify your identity and employment eligibility.


We are excited for you to join our team! Should you have any questions, please
do not hesitate to contact me directly.


Sincerely,




/S/ FRANK POORE                                
Frank Poore – Founder & CEO
Commerce Technologies, Inc.                        
“CommerceHub”
                                                                        
I acknowledge and accept this offer of employment with Commerce Technologies,
Inc.








--------------------------------------------------------------------------------




/S/ MICHAEL TRIMARCHI                     5/02/16                
Michael Trimarchi                        Date


